                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

UNITED STATES OF AMERICA

vs.                                          Case No. 5:19cr40/TKW

JORGE BAEZA-VARGAS
__________________________________________________________________

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.
R. Crim. P., and has entered a plea of guilty to Count I of the Indictment. After
cautioning and examining the Defendant under oath concerning each of the subjects
mentioned in Rule 11, I determined that the guilty plea was knowing and voluntary,
and that the offense charged is supported by an independent basis in fact containing
each of the essential elements of such offense. I therefore recommend that the plea
of guilty be accepted and that the Defendant be adjudicated guilty and have sentence
imposed accordingly.



Dated: August 8, 2019             s/Michael J. Frank
                               MICHAEL J. FRANK
                               UNITED STATES MAGISTRATE JUDGE
                                                                                   Page 2 of 2

                                         NOTICE

     Any objections to these proposed findings and recommendations must be filed within
twenty four (24) hours after being served a copy thereof. Any different deadline that may
appear on the electronic docket is for the court’s internal use only, and does not control. A
copy of objections shall be served upon all other parties. Failure to object may limit the
scope of appellate review of factual findings. See 28 U.S.C. § 636; United States v. Roberts,
858 F.2d 698, 701 (11th Cir. 1988).
